Exhibit 10.5
 

 
[image00001.jpg]




NON‑STATUTORY STOCK OPTION AGREEMENT


THIS AGREEMENT is made as of April 4, 2016 between AngioDynamics, Inc.,
("Company") and James C. Clemmer ("Optionee").  For the avoidance of doubt, this
Agreement is not made pursuant to the Company's 2004 Stock and Incentive Award
Plan ("Plan"), none the less, terms used herein but not defined herein shall
have the same meaning ascribed to them in the Plan.



1. The Company hereby grants to Optionee a Non‑Statutory Stock Option to
purchase 200,000 shares (the “Shares”) of Common Stock pursuant to this
Agreement.

 

2. The option price per Share shall be $ __________.

 

3. The Option shall expire on April 4, 2023 unless earlier terminated.

 

4. In the event Optionee becomes employed by, associated in any way with, or the
beneficial owner of more than 1% of the equity of any business which competes,
directly or indirectly, with the Company's business in any geographical area
where the Company then does business, the Option shall immediately expire and
Optionee shall have no rights hereunder.




5.
Except as provided hereinafter, the Option shall become exercisable as to the
Shares covered hereby, at a cumulative rate of 25% on each of the first four
anniversaries of April 4, 2016, provided that the Optionee has remained in the
continuous employ of the Company from the date of this Agreement. Upon approval
by the Compensation Committee of the Board of Directors of the Company, for
purposes of this Agreement, service as a consultant or director of the Company
shall be deemed to be employment by the Company.
 
Notwithstanding the foregoing, the Option shall be exercisable as to all Shares
covered hereby upon a Change of Control” (if the Option has not expired under
Section 3 or 4).


The Option may be exercised prior to the expiration date (or earlier termination
or cancellation date under Section 3 or 4) at any time, and may be exercised in
whole or in part as to the Shares then available for purchase.  This Option may
be exercised only to acquire whole shares.  No fractional shares shall be
issued, and an exercise that would otherwise result in the issuance of
fractional shares shall be disregarded to the extent of the fraction.

 

--------------------------------------------------------------------------------

6. The Option shall not be transferable otherwise than by will or by the laws of
descent and distribution and during the lifetime of Optionee shall be
exercisable only by Optionee.




7.
In the event Optionee ceases to be employed by the Company for any reason other
than death or disability, the Option may be exercised (if it has not expired
under Sections 3 or 4 and is exercisable under Section 5), to the extent the
Optionee is entitled to do so on the date of termination, only during the period
ending three months from the date of such cessation.
 
Notwithstanding the foregoing, in the event the Optionee’s employment is
terminated by the Company for cause, the Option shall terminate at the time of
such termination.

 

8. In the event Optionee ceases to be employed by the Company by reason of death
or disability, the Option may be fully exercised as to all Shares covered hereby
(if it has not expired under Sections 3 or 4 but regardless of whether it is
exercisable under Section 5) only during the period ending one year from the
date of such cessation.




9. Nothing herein shall confer upon any employee of the Company any right to
continue in the employment of the Company.




10. [intentionally omitted]




11. This Agreement shall bind and inure to the benefit of the Company, Optionee
and their respective successors, permitted assigns and personal representatives.




12. This Agreement will be governed by and construed under the laws of Delaware.




13. Any disputes, claims or interpretive issues arising hereunder shall be
resolved by the Committee in its sole and absolute discretion, and the
Committee's determinations shall be final and incontestable.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
from the date first above written.
 

  ANGIODYNAMICS, INC.          
By:
/s/ Stephen A. Trowbridge       Stephen A. Trowbridge       Senior Vice
President and General Counsel                     By: /s/ James C. Clemmer      
James C. Clemmer  


 
 

--------------------------------------------------------------------------------